                Case 3:20-cv-09253-JD Document 74-1 Filed 01/19/21 Page 1 of 6




     JOHN V. COGHLAN
 1
     Deputy Assistant Attorney General
 2   AUGUST E. FLENTJE
     Special Counsel
 3   U.S. Department of Justice, Civil Division
     P.O. Box 878, Ben Franklin Station
 4
     Washington, DC 20044
 5   Tel. (202) 514-3309
     August.Flentje@usdoj.gov
 6   DAVID M. McCONNELL
 7   Director
     PAPU SANDHU
 8   Assistant Director
     CHRISTINA P. GREER
 9   Senior Litigation Counsel
10
                                  UNITED STATES DISTRICT COURT
11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
12
13
                                                  )
14    Pangea Legal Services, et al.,              )
                                                  )   Civil Action No. 3:20-cv-09253-JD
15
                                                  )
16                     Plaintiffs,                )
                                                  )   [PROPOSED] MOTION FOR
17    v.                                          )   RECONSIDERATION
                                                  )
18
      U.S. Dept. of Homeland Security, et al.,    )   Hearing Date:
19                                                )   Hearing Time:
                       Defendants.                )
20                                                )
                                                  )
21
      Immigration Equality, et al.,               )
22                                                )   Civil Action No. 3:20-cv-09258-JD
                                                  )
23                     Plaintiffs,                )
24                                                )
      v.                                          )
25                                                )
      U.S. Dept. of Homeland Security, et al.,    )
26                                                )
27                     Defendants.                )
                                                  )
28


     DEFENDANTS’ [PROPOSED] MOTION FOR
     RECONSIDERATION
     Nos. 3:20-cv-09253-JD & 3:20-cv-09253-JD
                Case 3:20-cv-09253-JD Document 74-1 Filed 01/19/21 Page 2 of 6




 1                                              NOTICE OF MOTION
 2            PLEASE TAKE NOTICE that on ___________ 1 before the Honorable Judge James
 3   Donato, Defendants by and through their undersigned counsel will move the Court for
 4   reconsideration or dissolution of the Court’s January 8, 2021 Order Regarding Preliminary
 5   Injunction, ECF No. 55 (“P.I. Order”). Defendants respectfully request that the Court reconsider
 6   and vacate or dissolve the injunction it issued in its P.I. Order. The reasons for this motion are set
 7   forth in the following Memorandum of Points and Authorities. Defendants respectfully request
 8   that the Court decide this motion on the papers submitted, without oral argument, pursuant to Civil
 9   Local Rule 7-1(b).
10                           MEMORANDUM OF POINTS AND AUTHORITIES
11                                              LEGAL STANDARD
12            Federal Rule of Civil Procedure 54(b) provides, in relevant part, that “[a]ny order or other
13   decision, however designated, that adjudicates fewer than all the claims or the rights and liabilities
14   of fewer than all the parties does not end the action as to any of the claims or parties and may be
15   revised at any time before the entry of judgment.” Pursuant to this authority, “a district court can
16   modify an interlocutory order ‘at any time’ before entry of a final judgment.” Credit Suisse First
17   Boston Corp. v. Grunwald, 400 F.3d 1119, 1124 (9th Cir. 2005).
18            Civil Local Rule 7-9(d) governs motions for reconsideration. The rule authorizes a party
19   to seek reconsideration based on the existence of “a material difference in fact or law . . . from that
20   which was presented to the Court before the entry of the interlocutory order for which
21   reconsideration is sought” or “[t]he emergence of new material facts or a change of law occurring
22   after the time of such order.” Civ. L.R. 7-9(b)(1)-(2). Once the showing is established and leave
23   to file a motion for reconsideration is granted, the decision whether to grant reconsideration “is
24   committed to the sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands
25   of the Yakima Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003). “[A] district court may
26   reconsider and revise a previous interlocutory decision for any reason it deems sufficient . . . .”
27   1
       Under Civil Local Rule 7-9(d), a party cannot notice a motion for reconsideration until granted
28   leave by the Court. If the Court grants Defendants leave to file this proposed motion, they will
     set a hearing date in accordance with the Court’s calendar and the Local Rules.

     DEFENDANTS’ [PROPOSED] MOTION FOR
     RECONSIDERATION
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                Case 3:20-cv-09253-JD Document 74-1 Filed 01/19/21 Page 3 of 6




 1   Wilkins-Jones v. Cty. of Alameda, No. 08-cv-1485-EMC, 2012 WL 3116025, at *4 (N.D. Cal. July
 2   31, 2012) (citation omitted); see also Tsyn v. Wells Fargo Advisors, LLC, No. 14-cv-02552-LB,
 3   2016 WL 7635883, at *1 (N.D. Cal. June 27, 2016).
 4                                              ARGUMENT
 5            On January 11, 2021, Acting Secretary of Homeland Security Chad Wolf designated a new
 6   order of succession for the position of Acting Secretary pursuant to 6 U.S.C. § 113(g)(2). See
 7   https://www.dhs.gov/sites/default/files/publications/20_0111_order-of-succession-secretary-of-
 8   homeland-security.pdf. Peter T. Gaynor, the Senate-confirmed Administrator of the Federal
 9   Emergency Management Agency, is the most senior official in that order of succession, which
10   now mirrors the order of succession in Executive Order 13753. Mr. Wolf retains his Senate-
11   confirmed position as Under Secretary for Strategy, Policy, and Plans.
12            DHS’s website states that “[o]n January 11, 2021, Peter T. Gaynor was designated as the
13   Acting Secretary of Homeland Security.” See https://www.dhs.gov/person/peter-t-gaynor. On
14   January 14, 2021, DHS submitted notice to Congress that Mr. Gaynor began serving as Acting
15   Secretary on January 12, 2021. See Exhibit A, Letter from Neal J. Swartz to Vice President
16   Michael R. Pence regarding Federal Vacancies Reform Act Submissions, dated January 14, 2021.
17            On January 12, 2021, Mr. Gaynor exercised his authority as Acting Secretary to issue an
18   order pursuant to 6 U.S.C. § 112(b)(1) delegating certain of the Secretary’s authorities to Mr. Wolf
19   in his capacity as Under Secretary for Strategy, Policy, and Plans, expressly including the authority
20   to “ratify any prior regulatory actions of the Department of Homeland Security.”                 See
21   https://www.dhs.gov/sites/default/files/publications/20_0112_delegation-23028-final-rules-
22   regulations-other-matters.pdf. Subsequently on January 14, 2021, Mr. Wolf issued an order
23   “affirm[ing] and ratify[ing] any and all regulatory actions involving delegable duties that I have
24   taken from November 13, 2019, through January 11, 2021,” which includes the Rule at issue here.
25   https://www.dhs.gov/sites/default/files/publications/20_0113_undersecretary-wolf-ratification-
26   delegable-prior-actions.pdf. The Rule was also covered by prior ratification orders issued by Mr.
27   Wolf, which the Court addressed in its P.I. Order.
28


     DEFENDANTS’ [PROPOSED] MOTION FOR
     RECONSIDERATION                               2
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                Case 3:20-cv-09253-JD Document 74-1 Filed 01/19/21 Page 4 of 6




 1            Mr. Wolf’s January 14, 2021 ratification is a significant development that we feel we are
 2   obligated to bring to the Court’s attention, and we believe it provides sufficient grounds for the
 3   Court to reconsider or dissolve its P.I. Order. Regardless of the validity of Mr. Wolf’s service as
 4   Acting Secretary, see P.I. Order at 8-9, Mr. Gaynor is now lawfully serving as Acting Secretary,
 5   either pursuant to the January 11, 2021 order of succession or Executive Order 13753. Further,
 6   Congress has been notified of Mr. Gaynor’s service. Ex. A. Thus, under any legal theory or
 7   succession regime, Mr. Gaynor, and only Mr. Gaynor, serves as Acting Secretary as of January
 8   12, 2021. See Tr. 17 (Court inquiring, “[w]hy wasn’t Mr. Gaynor’s name forwarded to Congress
 9   as the official designated Acting Secretary?”).2 In that capacity, Mr. Gaynor has the authority to
10   delegate “any of the Secretary’s functions to any officer, employee, or organizational unit of the
11   Department.” 6 U.S.C. § 112(b)(1). Mr. Gaynor thus could lawfully delegate the authority to
12   ratify the issuance of the Rule to Mr. Wolf, in his capacity as Under Secretary of Strategy, Policy,
13   and Plans, and Mr. Wolf’s January 14, 2021 ratification means the Rule was issued pursuant to
14   valid authority.3
15
16
17
18   2
       While it is no longer relevant given Mr. Gaynor’s designation on January 11, 2020, the
19   Government disputes this Court’s characterization of the alternative argument regarding Mr.
     Gaynor as having been “abandoned.” Order at 9.
20   3
       Although the Court has questioned the appropriateness of the Government’s continued defense
     of Mr. Wolf’s designation as Acting Secretary, the Government is not a private litigant, and the
21
     Supreme Court has recognized that courts should not “fault[] the government . . . for failing to
22   appeal a decision that it now contends is erroneous.” United States v. Mendoza, 464 U.S. 154,
     162 (1984). “Unlike a private litigant who generally does not forego an appeal if he believes that
23   he can prevail,” the Government must consider “a variety of factors” in deciding when to appeal,
     and requiring the Government to either appeal an adverse decision or forego its arguments would
24
     force it “to abandon those prudential concerns and to appeal every adverse decision in order to
25   avoid foreclosing further review.” Id. Accordingly, the ordinary principles of estoppel do “not
     apply against the government to preclude relitigation of issues” against other parties. Id. at 162-
26   63. We also note that the Government has made the detailed arguments regarding Mr. Wolf’s
27   lawful service as Acting Secretary in appellate proceedings in Manzanita Band v. of the
     Kumeyaay Nation v. Wolf, No. 20-5333, 20-5335 (D.C. Cir.). Finally, it is appropriate for the
28   Government to bring these new developments to the Court’s attention and request consideration
     of them.

     DEFENDANTS’ [PROPOSED] MOTION FOR
     RECONSIDERATION                               3
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                Case 3:20-cv-09253-JD Document 74-1 Filed 01/19/21 Page 5 of 6




 1            Finally, Defendants were reasonably diligent in bringing this motion for reconsideration.
 2   Mr. Wolf ratified the Rule on January 14, 2021, and Defendants have filed this motion on the
 3   second business day after January 14.
 4                                              CONCLUSION
 5            For the foregoing reasons, the Court should reconsider its order granting Plaintiffs’ motion
 6   for a preliminary injunction.
 7   Respectfully submitted,
                                                    JOHN V. COGHLAN
 8
                                                    Deputy Assistant Attorney General
 9
                                                By: /s/ August E. Flentje
10                                                 AUGUST E. FLENTJE
11                                                 Special Counsel
                                                   U.S. Department of Justice, Civil Division
12                                                 P.O. Box 878, Ben Franklin Station
                                                   Washington, DC 20044
13                                                 Tel. (202) 514-3309
14                                                 August.Flentje@usdoj.gov

15                                                  DAVID M. McCONNELL
                                                    Director
16
17                                                  PAPU SANDHU
                                                    Assistant Director
18
                                                    CHRISTINA P. GREER
19                                                  Senior Litigation Counsel
20
     Dated: January 19, 2021                        Attorneys for Defendants
21
22
23
24
25
26
27
28


     DEFENDANTS’ [PROPOSED] MOTION FOR
     RECONSIDERATION                                4
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                Case 3:20-cv-09253-JD Document 74-1 Filed 01/19/21 Page 6 of 6




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     DEFENDANTS’ [PROPOSED] MOTION FOR
     RECONSIDERATION                            5
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
